Order issued June 18, 2014




                                      S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-13-01245-CR
                                 No. 05-13-01246-CR
                      ________________________________________

                        CHAD EUGENE APPLETON, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee


                                       ORDER

                      Before Justices Moseley, O’Neill, and FitzGerald

       Based on the Court’s opinion of this date, we GRANT the December 30, 2013 motion of

Sharita Blacknall for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Sharita Blacknall as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Chad Eugene

Appleton, TDCJ No. 1879585, Telford Unit, 3899 Highway 98, New Boston, Texas, 75570.



                                                   / Jim Moseley/
                                                   JIM MOSELEY
                                                   JUSTICE